07/01/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs May 25, 2022

         STATE OF TENNESSEE v. ROBERT DANIEL OWENS, JR.

               Appeal from the Criminal Court for Hamilton County
               Nos. 302355, 302438    Thomas C. Greenholtz, Judge
                      ___________________________________

                           No. E2021-00814-CCA-R3-CD
                       ___________________________________


The Defendant, Robert Daniel Owens, Jr., pleaded guilty to one count each of aggravated
burglary, domestic assault, assault, and aggravated stalking, and he received an effective
sentence of four years on supervised probation after service of eleven months, twenty-
nine days in confinement, followed by a consecutive sentence of two years on
unsupervised probation. A revocation warrant was issued, and following a hearing, the
trial court found that the Defendant violated the conditions of his probation, revoked his
probation, and ordered him to serve his sentences in confinement. On appeal, the
Defendant contends that the trial court abused its discretion by ordering him to serve his
sentences in confinement. Following our review, we affirm the judgment of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and JILL BARTEE AYERS, JJ., joined.

Mitchell A. Raines (on appeal), Assistant Public Defender – Appellate Division; Ardena
J. Garth, District Public Defender; and Jay Perry (at hearing), Assistant Public Defender,
for the appellant, Robert Daniel Owens, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant
Attorney General; Neal Pinkston, District Attorney General; and Colin Campbell,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

        On December 5, 2017, the Defendant pleaded guilty to aggravated burglary,
domestic assault, assault, and aggravated stalking. He agreed to serve concurrent
sentences of eleven months, twenty-nine days for domestic assault, eleven months,
twenty-nine days for assault, and four years on probation for aggravated burglary after
first serving eleven months, twenty-nine days in confinement. He also agreed to serve
two years on unsupervised probation for aggravated stalking consecutive to his four-year
probationary sentence for aggravated burglary. He received pretrial jail credits for time
served and was released to probation following entry of the judgments.

       The Defendant’s probation was revoked in full in March 2019 based on his arrest
for possession of methamphetamine and failure to report that arrest to probation, his
absconding from probation, and his failure to pay restitution. The court ordered the
original sentences into execution. In May 2019, the court granted the Defendant’s
motion to reduce his sentence and reinstated him to probation with a condition requiring
him to complete treatment at the House of Refuge. Based on the Defendant’s absconding
and his failure to complete treatment at the House of Refuge, the court later partially
revoked the Defendant’s probation, extended the Defendant’s probation for two years,
and again required him to complete treatment at the House of Refuge.

       On February 23, 2021, a warrant was issued and the probation violation report
underlying the present revocation was filed, alleging that the Defendant was arrested on
February 8, 2021, for possession of methamphetamine and possession of drug
paraphernalia and that he failed to report the arrest to probation. The report also alleged
that the House of Refuge manager reported that the Defendant was dismissed from the
program on July 13, 2020, because of a “conflict with [the] program” and that the
manager knew the Defendant moved to another house but could not provide the address.
The last telephone number on file for the Defendant was disconnected, and a “CLEAR
report” obtained by the Defendant’s probation officer reflected an address in Ringgold,
Georgia. The Defendant’s probation officer contacted the House of Refuge again in
November 2020, but the Defendant had not returned, and the program did not know the
Defendant’s whereabouts. The Defendant was considered to have absconded from
probation. The report also alleged that the Defendant failed to complete the program as a
condition of probation.

      At the revocation hearing, Officer Teddy Dyer with the City of East Ridge Police
Department testified that on February 8, 2021, around 3:00 a.m. he was on patrol and
observed the Defendant running away from Easy Auto Sales. Officer Dyer initiated an
                                           -2-
interaction with the Defendant to inquire into his behavior. The Defendant informed
Officer Dyer that his car broke down and that “he was looking for a buddy’s house to
help him get his car fixed.” Officer Dyer found the Defendant’s behavior suspicious
because the Defendant “was heading back to where his car was and yet he was saying he
was looking for his friend to get some car parts.” During the interaction, the Defendant
gave Officer Dyer consent to search his person, and Officer Dyer found a syringe in the
Defendant’s back pocket and a “small baggie” in his front pocket containing about 0.6
grams of a substance the Defendant admitted was methamphetamine. Officer Dyer
arrested the Defendant. On cross-examination, Officer Dyer testified that the Defendant
indicated that he was having car trouble and that Officer Dyer attempted to locate the
Defendant’s car to verify his story. Officer Dyer visited an apartment complex, observed
the vehicle described to him by the Defendant, and returned to the Defendant to talk with
him again. During the second interaction, Officer Dyer requested consent to search and
found the methamphetamine and the syringe on the Defendant’s person.

       The Defendant’s probation officer, Ms. Angelina Carr, testified that a first
probation violation warrant was filed in August 2018 because the Defendant was arrested
and charged with possession of a controlled substance and because he absconded from
probation. After the Defendant was reinstated to probation, he was being treated at the
House of Refuge but left the program in 2019. Another probation violation warrant was
filed. The Defendant was eventually reinstated to probation in April 2020, and he
returned to treatment at the House of Refuge. She stated that she received the
Defendant’s case in April 2020 and that there was no in-person reporting at that time due
to COVID-19. On May 27, 2020, another probation official conducted a field visit with
the Defendant at the House of Refuge.

       On cross-examination, Ms. Carr testified that her contact with the Defendant
consisted primarily of telephone calls except for the home visit. She spoke to the
Defendant in May 2020 to discuss the case plan goals via telephone, and she scheduled
him for a mental health evaluation via telephone. She stated that on June 8, 2020, the
House of Refuge manager reported that the Defendant tested positive for drugs on May
17 and that “there was corrective action” taken. She stated that a risk and needs
assessment was conducted on May 29 via telephone. The Defendant was placed on
minimum supervision, which entailed reporting to probation every six months. After Ms.
Carr’s contact with him in May 2020, the Defendant’s next report date was November
2020. She stated that no particular method of reporting was set at that time because
“when COVID hit everybody kind of scrambled around to try and contact people by
phone and let them know that we would continue doing everything by phone.” She was
certain that she discussed with the Defendant that he should not leave the House of
Refuge and that he should contact her to update his address or telephone number. At
some point, she learned that on July 16, 2020, the Defendant was dismissed from the
                                          -3-
House of Refuge, but the only reason given for dismissal was “conflict with [the]
program.”

       Ms. Carr stated that she tried to contact the Defendant using various methods. She
tried to call the Defendant’s telephone number listed in his file, but that number was
disconnected. On cross-examination, she stated that “everything I had was disconnected
except for his boss who I spoke to and he was not working with him at that time.” She
stated that minimum supervision offenders would call her desk telephone and that the
voicemail on her desk telephone listed her cell phone number. She stated that because
she was “mostly working from home,” offenders would call her desk telephone, and if
she could not be reached, they would call her cell phone. She stated that she had her desk
telephone forwarded to her cell phone. She agreed that it would have been typical for her
to return missed telephone calls. She ran a CLEAR report, which listed an address in
Ringgold, Georgia, but she stated that the probation office does “not investigate anything
outside of Tennessee.” She again called the House of Refuge in November 2020, but the
Defendant had not returned to the program. On cross-examination, she said that on
December 26, 2020, she tried to call the telephone numbers listed in the Defendant’s file
but that they were disconnected. She obtained another CLEAR report, which still listed
an address in Ringgold, Georgia.

        Ms. Carr stated that she considered the Defendant to have absconded because his
whereabouts were unknown and that she did not have any contact with the Defendant
between July 2020 and February 2021. She agreed that she would have made a note in
her file if the Defendant had called her during that time. She filed a probation violation
report in February 2021. When asked if the Defendant ever contacted her to inquire
about transferring his probation to Georgia, she responded, “I really can’t recall much of
that conversation.” She stated that “it would not have been approved because he was
court ordered to complete the program here before he could have moved anywhere to
Georgia, unless there was a specific court order that was changed giving him
permission.”

       The Defendant testified that he was released to reside at the House of Refuge in
April 2020 as a condition of probation. He agreed that in May 2020, a probation official
met with him in person at the House of Refuge and that he completed a risk and needs
assessment via telephone. He stated that at the time of his assessment, he requested Ms.
Carr to transfer his probation to Georgia. He stated that he “had been told give her 45
days and she could probably get it done.” He said that during the second week he was at
the House of Refuge, he was transported from the House of Refuge by ambulance
because he was running a fever. He was not allowed to return to the House of Refuge
until he tested negative for COVID-19, so he slept in a van that night but was directed to
stay with his parents in Ringgold, Georgia. He learned that his COVID-19 test results
                                          -4-
were negative about five days later and returned to the House of Refuge. About two
months later, after one of his coworkers tested positive for COVID-19, the Defendant
was sent home from work, so he returned to the House of Refuge. However, he again
was directed to stay with his parents in Ringgold, Georgia, until he tested negative. He
returned to the House of Refuge about a week later after testing negative. After he
returned, he “talked to Ms. Carr or some of the ladies on the phone from work” about
getting his probation transferred to Georgia so he could live with his parents. He stated
that he also told the House of Refuge about transferring his probation to Georgia but that
he was told, “If you want to leave in 45 days, . . . why don’t you just go ahead and leave
now.” He said he was told “to get out.”

       The Defendant stated that his parents took him from the House of Refuge to the
Oxford House. He said that he called Ms. Carr and left her messages but that she never
returned his calls. He said he stayed at the Oxford House for three months before it
closed. He moved to the Oxford House because he “knew that . . . [he] was supposed to
be in a sobriety house . . . and knew [he] was supposed to be doing the right thing.”
According to the Defendant, one of his coworkers was “a president at Oxford House” and
allowed the Defendant to enter the Oxford House after paying a $240 entry fee. While he
was staying at the Oxford House, his employment ended, and he began “helping a guy
put trailers up and underpinning trailers.” He stated that his cell phone was stolen at
work and that he called and left Ms. Carr the Oxford House’s telephone number in a
message. He testified that he called Ms. Carr at least once every other week and “left
messages and numbers” but never heard back from her. He said, “I know I probably
should have – I didn’t know whether to go out there.” He “just left her messages is about
as far as [he] went . . . trying to stay in contact.” He said he left the Oxford House and
went to his girlfriend’s home.

        On cross-examination, the Defendant agreed that the trial court did not approve
any request for him to move into the Oxford House, to move to Georgia, or to move in
with his girlfriend. He agreed he knew that he was “probably in trouble” but stated that
he left messages with Ms. Carr. He said that he called Ms. Carr’s cell phone number and
left voicemail messages that included telephone numbers where she could reach him. He
said that around February 8, 2021, he started working for PMR Construction and that he
was earning about $400 per week. The Defendant agreed he had prior opportunities to
serve part of his sentence on probation in this case but violated his probation in each
situation. He agreed he was requesting another opportunity to be on probation.

      Ms. Carr was recalled to testify in rebuttal. She did not recall receiving messages
from the Defendant “with any verifiable information for him.” She said that she
“miss[ed] calls sometimes here and there” but that she would not have cited the
Defendant for absconding if he had tried to contact her in order to give her updated
                                          -5-
information. She said that offenders are “notified to come into the office and speak to
somebody” and that the Defendant had the opportunity to do so if he was confused. She
stated that she tried calling the Defendant’s boss, “being the House of Refuge,” for
months to ascertain whether anyone had heard from the Defendant. She agreed that she
has a practice of checking her telephone for voicemails and that she would have followed
up on any attempts by the Defendant to leave contact information.

        The trial court credited Officer Dyer’s testimony regarding his encounter with the
Defendant and his finding a controlled substance and a syringe in the Defendant’s
pockets. The court found that the Defendant admitted to Officer Dyer that the substance
found in his front pocket was methamphetamine. The court found that the syringe was
“in close proximity to the methamphetamine” and that the syringe was drug paraphernalia
rather than for “other lawful use.” Accordingly, the trial court found that the Defendant
violated both his four-year sentence or supervised probation and his two-year sentence of
unsupervised probation by committing a new criminal offense. The court found that the
Defendant failed to report that arrest to his probation officer. The court stated that,
although that “is more of a . . . technical violation, . . . [i]t’s an important violation though
because once again the presence of new criminal conduct may tend to raise questions
about whether rehabilitative efforts currently ongoing are effective.” However, the
Defendant failed to report his arrest even after being released on bail following that
arrest.

       The court found that the Defendant absconded from probation and that the
Defendant failed to report from November 2020 through February 2021 “or at any time
before the execution of the probationary capias . . . [in] March of this year.” The court
credited Ms. Carr’s testimony that she failed to locate the Defendant even after she ran
CLEAR reports to locate other possible residences, contacted former employers,
including the House of Refuge, and called the telephone numbers listed in the
Defendant’s file. The court declined to credit the Defendant’s testimony that he
attempted to call Ms. Carr once every other week but never heard from her. Specifically,
the court found that the Defendant’s testimony was “inconsistent with all of the other
proof in the record.” The court found that the record was unclear “exactly why [the
Defendant] was discharged” from the House of Refuge program and that the Defendant
did not violate the condition of probation requiring him to complete the program.

       Regarding the consequences of the violations, the court considered the seriousness
of the violations, the willfulness of the violations, the Defendant’s prior history of
probation, past efforts at rehabilitation, previous violations of probation, future
amenability to correction, including acceptance of responsibility and genuine remorse,
and evidence that the Defendant would comply with the court’s orders. The court found
that absconding was “a serious violation” that “represents an attempt by [the Defendant]
                                              -6-
once again to decide for himself under what circumstances he’ll abide by the orders of
the court.” The court stated that it ordered the Defendant at the Defendant’s request to
attend and complete the House of Refuge program “despite him having been removed
from it previously.” The court found that the Defendant decided for himself “that other
avenues were better for his rehabilitation” and moved to the Oxford House and moved in
with his girlfriend without the court’s permission. The court found that the Defendant
“was living as though he were not on probation . . .[a]nd that is a problem.” Additionally,
the Defendant’s actions demonstrated to the court his “unwillingness to abide by Court
orders.”

       The court found that the Defendant previously violated his probation in the present
case twice and that in both prior violations he previously absconded from probation. The
court found that prior violations on the basis of absconding “have not been sufficient to
reinforce the importance of reporting requirements” and that “[p]robation isn’t working.”
Noting that the most recent violation was sustained on April 7, 2020, the court found that
the new violations occurred “within a couple of months of that occurring . . . [a]nd then,
of course, within six months, he’s completely off the radar and has been gone.” The
court considered the Defendant’s failure to complete the House of Refuge program
during that time in determining the consequence of probation.

       The court found that there was “little evidence” of the Defendant’s future
amenability to rehabilitation in the record. The court stated that it “ha[d] to be assured
that the probationer will voluntarily comply with the Court’s effort at effective
rehabilitation” and that “[e]ffective rehabilitation cannot occur where the probationer
does not voluntarily comply with those efforts.” The court found that there was no
evidence the Defendant would comply with the court’s orders and that it could not
impose “a set of orders . . . that will result in [the Defendant’s] voluntary compliance.”
The court found that the Defendant had not provided a plan for future compliance with
the conditions of probation and without such a plan, the court “does not find that future
rehabilitation is reasonably likely.” The court found that the Defendant had not
genuinely accepted responsibility and that he only provided statements of effort to report
that lacked credibility as reasons for his failure to comply with the conditions of
probation. After considering the totality of the circumstances, the court ordered the
Defendant to serve his sentences in confinement. The Defendant appeals.

                                       ANALYSIS

        The Defendant contends that the trial court abused its discretion in determining the
consequence for his violating the conditions of probation. The Tennessee Supreme Court
recently clarified that probation revocation is a “two-step consideration” that requires a
trial court to (1) determine whether to revoke probation and (2) determine the appropriate
                                           -7-
consequence upon revocation. State v. Dagnan, 641 S.W.3d 751, 757 (Tenn. 2022). In
making its findings, the trial court resolves questions concerning the credibility of
witnesses. State v. Estevenico Chandler, Jr., No. E2020-01409-CCA-R3-CD, 2021 WL
5119167, at *3 (Tenn. Crim. App. Nov. 4, 2021) (citing Bledsoe v. State, 387 S.W.2d
811, 814 (Tenn. 1965)), no perm. app. filed; see Dagnan, 641 S.W.3d at 757 (citing State
v. Jess R. Amonette, No. M2001-02952-CCA-R3-CD, 2002 WL 1987956, at *3-4 (Tenn.
Crim. App. Aug. 29, 2002)). On appeal, we review the trial court’s determinations for an
“abuse of discretion with a presumption of reasonableness so long as the trial court places
sufficient findings and the reasons for its decision as to the revocation and the
consequence on the record.” Dagnan, 641 S.W.3d at 759. “A trial court abuses its
discretion when it applies incorrect legal standards, reaches an illogical conclusion, bases
its ruling on a clearly erroneous assessment of the proof, or applies reasoning that causes
an injustice to the complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn.
2010); see Dagnan, 641 S.W.3d at 758. “It is not necessary for the trial court’s findings
to be particularly lengthy or detailed but only sufficient for the appellate court to conduct
a meaningful review of the revocation decision.” Dagnan, 641 S.W.3d at 759. If,
however, the trial court fails to place sufficient reasoning for its revocation decision on
the record, “the appellate court may conduct a de novo review if the record is sufficiently
developed for the court to do so, or the appellate court may remand the case to the trial
court to make such findings.” Id.

       A trial court has the discretion to revoke probation if it finds by a preponderance
of the evidence that a defendant violated the conditions of probation. See T.C.A. §§ 40-
35-310, -311(e) (2021), amended by 2021 Tennessee Laws Pub. Ch. 409 (eff. Date July
1, 2021); State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). In the present case, the
court found that the Defendant violated his probation because he was arrested for
possession of methamphetamine and drug paraphernalia, failed to report that arrest to his
probation officer, and absconded from probation. The Defendant does not contest on
appeal the trial court’s determination that the Defendant violated the conditions of his
probation.

       Instead, citing to State v. Mitchell, the Defendant argues only that the trial court
abused its discretion because it failed to make findings regarding whether incarceration
would best serve the Defendant’s and the public’s interests. See State v. Mitchell, 810
S.W.2d 733, 736 (Tenn. Crim. App. 1991) (“We agree that a revocation decision is best
tested by whether such an action would serve the ends of justice and be in the best
interest of both the public and the defendant/appellant.”). The statutes in effect at the
time of the Defendant’s revocation hearings allowed a trial court, after finding that a
defendant had violated the conditions of probation, to impose one of several alternative
consequences: (1) order incarceration for some period of time; (2) cause execution of the
sentence as it was originally entered; (3) extend the defendant’s probationary period by
                                            -8-
up to two years; or (4) return the defendant to probation on appropriate modified
conditions. Dagnan, 641 S.W.3d at 756; see also State v. Brandon L. Brawner, No.
W2013-01144-CCA-R3-CD, 2014 WL 465743, at *2 (Tenn. Crim. App. Feb. 4, 2014)
(citing T.C.A. §§ 40-35-308(a), (c), -310, -311(e)(1); State v. Hunter, 1 S.W.3d 643, 648
(Tenn. 1999)). In the present case, the trial court made thorough findings regarding the
consequence of probation. The trial court considered the seriousness of the violations,
the willfulness of the violations, the Defendant’s prior history of probation, past efforts at
rehabilitation, past violations of probation, and future amenability to correction, including
the Defendant’s lack of acceptance of responsibility and genuine remorse and evidence
that the Defendant would not comply with the court’s orders. Because the trial court
placed sufficient findings and the reasons for its decision regarding the consequence of
the probation violation on the record, we review the court’s decision for an abuse of
discretion accompanied by a presumption of reasonableness. See Dagnan, 641 S.W.3d at
759. We cannot agree with the Defendant that his interest and the public’s interest were
not considered in the court’s revocation decision. See Mitchell, 810 S.W.2d at 736.
Rather, the factors upon which the trial court relied in its thorough findings relate to the
interests of both the Defendant and the public. Therefore, we conclude that the
Defendant has not shown the trial court abused its discretion.

                                      CONCLUSION

       Based upon the foregoing reasons, we affirm the judgment of the trial court.




                                     ___________________________________________
                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                            -9-